Examiner’s Amendment and Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 12/23/2021 are acknowledged.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery Bousquet on February 3, 2022.
The application has been amended as follows: 
Amend claim 1 as follows: A device for cleaning a monocrystalline pulling apparatus in which a semiconductor monocrystal is pulled from semiconductor melt stored in a crucible installed below a pull chamber by a wire suspended in the pull chamber of a sealed vessel, the device comprising:
	a main tube unit to be inserted into the pull chamber;
	an inner surface cleaning mechanism that is provided at an upper part of the main tube unit and cleans an inner surface of the pull chamber; and
	an axial position regulating mechanism that is provided at a lower part of the main tube unit and regulates an axial position of the main tube unit with respect to a 
	wherein the inner surface cleaning mechanism includes a wiper member that is provided on an outer peripheral surface of the main tube unit and is in contact with the inner surface of the pull chamber in a state where the main tube unit is inserted into the pull chamber, 
	the main tube unit includes:
	a retreat/housing section into which a seed chuck provided at a lower end of the wire retreats and which houses the seed chuck therein;
	a bottom that is provided at a lower part of the retreat/housing section; and
	a continuous extension mechanism that is connected to the bottom and to which a plurality of extension rods are added and joined in an axial direction, 
	a partition wall is provided as the bottom of the retreat/housing section, and	
	the axial position regulating mechanism includes a guide member that is provided on an outer peripheral surface of the main tube unit and is in contact with the inner surface of the pull chamber in a state wherein the main tube unit is inserted into the pull chamber, wherein the guide member is spaced apart from the wiper member, and wherein the guide member is not in direct contact with the wiper member.
Amend claim 11 as follows: A method of cleaning a monocrystalline pulling apparatus by using the device according to claim 1, wherein in the monocrystalline pulling apparatus, a semiconductor monocrystal is pulled from semiconductor melt stored in a crucible installed below a pull chamber by a wire suspended in the pull chamber of a sealed vessel, the method comprising:
 the main tube unit of the device into the pull chamber, 
	adding and joining a plurality of extension rods, which are a continuous extension mechanism, to a lower part of the main tube unit, 
	regulating an axial position of the main tube unit with respect to a direction of a central axis of the pull chamber by [[a]] the guide member of [[an]] the axial position regulating mechanism provided at [[a]] the lower part of the main tube unit and
	
	sliding [[a]] the wiper member of [[an]] the inner surface cleaning mechanism

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not teach or render obvious the subject matter recited by claims 1 or 11, which are the independent claims.  With regard to claim 1, the most relevant prior art is JP2001-348293 by Hori, which was discussed in the Non-Final Rejection dated 9/27/2021.  Hori fails to teach an axial position regulating mechanism that is provided at a lower part of the recited main tube unit and regulates an axial position of the main tube unit with respect to a direction of a central axis of the pull chamber in a state where the main tube unit is inserted into the pull chamber, wherein the guide member is .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
February 3, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714